Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 03 March 2021 have been fully considered but they are not persuasive. 
It is argued that none of the applied Bos, Foody, Narath or Horton formerly applied prior art references teach to provide or choose a dry solid content of, specifically at least 50 wt.% of the slurry which has been created by mixing of the lignocellulosic-containing material with an acidic water solution, as recited in newly presented claims 7 and 8. It is re-emphasized that the teaching of Foody of a dry solid content of lignocellulosic-containing slurry of between 18 and 40 wt% in paragraph [0050] overlaps the instantly claimed or recited range and thus explicitly teaches “at least 30 wt%” as required for claims 1 and 4. According to MPEP Section 2131.03, II, prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (ClearValue Inc. v. Pearl River Polymers Inc.),  (Fed. Cir. 2012).
It is also submitted that Foody further teaches pretreating of a lignocellulosic feedstock slurry by dewatering and other pre-treatment steps including centrifuging, heating and pressing, so as to achieve a solids content of the slurry of greater than 50% or greater than 70%, prior to feeding the slurry to apparatus for enzymatic hydrolysis with addition of a pH lowering material, i.e. “acid hydrolysis” (see also Foody at paragraphs [0066, 0069-0071]. The claims do not preclude any one or more of the pretreatment steps taught by Foody. 

Any potential argument that the final dry solids content of Foody fed to an acid hydrolysis unit is limited to being no more than 40% is answered by submitting that the additional pretreatment steps of centrifuging, heating and pressing taught by Foody, could necessarily or inherently remove additional water or moisture from the feedstock slurry, following the pretreatment dewatering, potentially resulting in a dry solids content greater than the 40% value in Foody [0050].
It is also argued that none of the previously applied prior art teach or suggest material of at least parts of the apparatus which comes in contact with the slurry, comprising an iron content of at least 50% by weight and a nickel content of about 1.5% by weight. The argument makes note that newly cited Van der Meulen ‘843 and Van Der Meulen ‘223 each recite an apparatus material comprising nickel in an amount of 2.5-29% by weight. 
In reply, it is submitted that the primary Bos reference discloses the objectives of utilizing a stainless steel alloy material which is relatively economical, stress and sensitization resistant (paragraphs [0052, 0054], as well as being corrosion resistant, particularly to pitting corrosion [0072-0074]). 

Oliver et al teaches advantages of lean ferritic-austenitic stainless steel alloys having even higher strength and further improved formability, weldability, sensitization resistance and corrosion resistance, resulting in a steel which contains from 45-75% by weight austenitic, or iron content, having 0.8-1.5% by weight nickel, while having a somewhat higher proportion of chromium to achieve these objectives or results, all taught in paragraphs [0001, 0002, 0014-0017, 0019, and 0023-0026]. 
Talonen et al teach advantages of low nickel, austenitic stainless steel to achieve objectives of reducing delayed cracking, thus improving stress resistance, improved workability and tensile strength, resistance to pitting corrosion and cost efficiency, resulting in a steel of greater than 50% by weight of iron and, preferably 1.2-2% by weight nickel, also of higher chromium content, all taught in paragraphs [0009, 0010, 0013-0018, and 0023-0025 and 0042].
Thus, in summary, it would have been obvious to one of ordinary skill in the art of extracting saccharides from lignocellulosic material including performing acid and/or enzymatic hydrolysis, to have practiced the Bos process and system operation by selecting or controlling the stainless steel alloy material utilized to have such iron 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bos et al PGPUBS Document US 2012/0156748 (Bos) in view of Foody et al . 
For independent claims 1, 4, 7 and 8, Bos discloses a method, and corresponding apparatus for performing the method, operable for extraction of saccharides and other diverse products from lignocellulose-containing material, comprising the steps of: mixing the material with an acidic aqueous solution to create a slurry having a pH value of optionally 4 or lower in mixing vessel 104 [0036-0045, 0069]; controlling the water content of the slurry to obtain a specific, dry solid content of the slurry including pressing out of excess liquid, i.e. dewatering or drying of the slurry in unit 108 [0069], as required by claim 2; and introducing the slurry into an apparatus configured for performing acid and enzymatic hydrolysis of the slurry so as to extract slurry components including sugar or saccharides [0020, 0036-0045, 0061, 0065, 0068, 0069]. 
The apparatus reactor unit for performing hydrolysis and other apparatus units are disclosed as comprised of a stainless steel alloy comprising more than 1.5% of nickel, a high proportion of iron, and optionally a smaller amount of chromium [0052]. Bos discloses utilization of a stainless steel alloy material which is relatively economical, stress and sensitization resistant (paragraphs [0052, 0054], as well as being corrosion resistant, particularly to pitting corrosion [0072-0074]).
The claims differ by requiring the slurry as having a specific dry solids content of more than 30% (claims 1 and 4) or more than 50% (claims 7 and 8).  Foody teaches 
It is submitted that the teaching of Foody of a dry solid content of lignocellulosic-containing slurry of between 18 and 40 wt% in paragraph [0050] overlaps the instantly claimed or recited range and thus explicitly teaches “at least 30 wt%”. According to MPEP Section 2131.03, II, prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (ClearValue Inc. v. Pearl River Polymers Inc.), (Fed. Cir. 2012).
It would have been obvious to one of ordinary skill in the art of extracting saccharides from lignocellulosic material, to have practiced the Bos process and system operation by selecting or controlling the material to have a specific dry solids content of more than 30%, or more than 50%, as taught by Foody, in order to improve the consistency of the obtained products of the system, and facilitate effectiveness of the hydrolysis, producing a product requiring less additional processing to be manufactured into commercial materials.
The claims also differ by requiring at least parts of the apparatus which come into contact with the slurry comprising iron in an amount of at least 50% by weight and nickel 
Van der Meulen ‘223 teaches to utilize a ferritic, austenitic, stainless steel alloy which combines objectives of being economical to produce and procure, having an iron content of greater than 50% by weight and as much as 75% by weight, a lower amount of nickel of as low as 2.5% by weight [0027-0030], while maintaining and combining properties of being simple to machine, having high strength, workability and weldability [0032-0033], being corrosion resistant and specifically acid resistant [0032-0033], and suitable for use in acid and enzymatic hydrolysis [0016].
Oliver et al teaches advantages of lean ferritic-austenitic stainless steel alloys having even higher strength and further improved formability, weldability, sensitization resistance and corrosion resistance, resulting in a steel which contains from 45-75% by weight austenitic, or iron content, having 0.8-1.5% by weight nickel, while having a somewhat higher proportion of chromium to achieve these objectives or results, all taught in paragraphs [0001, 0002, 0014-0017, 0019, and 0023-0026]. 
Talonen et al teach advantages of low nickel, austenitic stainless steel to achieve objectives of reducing delayed cracking, thus improving stress resistance, improved workability and tensile strength, resistance to pitting corrosion and cost efficiency, resulting in a steel of greater than 50% by weight of iron and, preferably 1.2-2% by weight nickel, also of higher chromium content, all taught in paragraphs [0009, 0010, 0013-0018, and 0023-0025 and 0042].


Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bos et al PGPUBS Document US 2012/0156748 (Bos) in view of Foody et al PGPUBS Document US 2016/0312249 (Foody), and father in view of Van der Meulen et al PGPUBS Document US 2011/0269223 (Van der Meulen) and one or more of Talonen et al PGPUBS Document US 2013/0039802 (Talonen) and Oliver et al PGPUBS Document US 2014/0041766 (Oliver), as applied to claims 1, 2, 4, 7 and 8 above, and further in view of Horton patent 8,529,765 and Narath patent 5,411,669. 
Claims 3, 5 and 6 further differ by requiring the step of controlling to encompass measuring or detecting the dry solids content of the slurry, claims 4 and 5 also requiring 
Narath generically and explicitly teaches control means or a controller for controlling operations of dewatering separators for process streams having fiber or pulp suspensions or slurries, by the control means being responsive to measured solids content in the feed and product stream, in combination with other measured parameters (column 3, lines 1-52 and column 4, line 47-column 6, line 4). Also, Horton teaches treating lignocellulosic material by process steps including acid-assisted hydrolysis and dewatering operations, in which the operations are controlled by a process control system (column 5, line 60-column 6, line 24, column 6, lines 45-67, column 9, lines 5-26 and column 10, lines 39-55). 
It would have been obvious to one of ordinary skill in the art of extracting saccharides from lignocellulosic material, to have practiced the Bos process and system operation by such explicit process control, as cumulatively taught by Narath and Horton, so as to obtain useful products which have a more uniform and consistency of solids level and other properties.
The primary Bos reference further discloses the combination of dewatering and diluting units for claim 6 [0069].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly cited references concern additional recitations of steel .
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/11/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778